

117 HR 3238 IH: Colonia Infrastructure Improvement Act of 2021
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3238IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Ms. Escobar introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Safe Drinking Water Act and the Safe Drinking Water Act Amendments of 1996 to reauthorize certain grant programs providing assistance to colonias, and for other purposes.1.Short titleThis Act may be cited as the Colonia Infrastructure Improvement Act of 2021. 2.Drinking water assistance to coloniasSection 1456 of the Safe Drinking Water Act (42 U.S.C. 300j–16) is amended—(1)in subsection (a)—(A)by redesignating paragraph (2) as paragraph (3); and(B)by inserting after paragraph (1) the following new paragraph:(2)Covered entityThe term covered entity means each of the following:(A)A border State.(B)A local government with jurisdiction over an eligible community.;(2)in subsection (b), by striking border State and inserting covered entity;(3)by striking subsection (d); (4)by redesignating subsection (e) as subsection (d); and(5)in subsection (d), as so redesignated—(A)by striking $25,000,000 and inserting $100,000,000; and(B)by striking 1997 through 1999 and inserting 2022 through 2026.3.Wastewater assistance to coloniasSection 307 of the Safe Drinking Water Act Amendments of 1996 (33 U.S.C. 1281 note) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and(B)by inserting after paragraph (1) the following:(2)Covered entityThe term covered entity means each of the following:(A)A border State.(B)A local government with jurisdiction over an eligible community.;(2)in subsection (b), by striking border State and inserting covered entity;(3)by striking subsection (d); (4)by redesignating subsection (e) as subsection (d); and(5)in subsection (d), as so redesignated—(A)by striking $25,000,000 and inserting $100,000,000; and(B)by striking 1997 through 1999 and inserting 2022 through 2026.4.Colonias state of good repair grant program(a)In generalNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall establish a program under which the Secretary may award grants to assist projects that—(1)facilitate the state of good repair of surface infrastructure; and(2)are carried out in, or for the benefit of, a colonia.(b)Eligible entitiesThe Secretary may award a grant under this section to the following:(1)A State.(2)A metropolitan planning organization.(3)A unit of local government.(4)A Federal land management agency.(5)A Tribal Government.(c)Colonia definedIn this section, the term colonia means a low-income community with economic hardship that—(1)is commonly referred to as a colonia; and(2)is located along the United States-Mexico border (generally in an unincorporated area).(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $125,000,000 for each of fiscal years 2022 through 2025.